OMB APPROVAL OMB Number:3235-0167 Expires:November 30, 2010 Estimated average burden hours per response.1.50 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 113 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-33502 Stoneleigh Partners Acquisition Corp. (Exact name of registrant as specified in its charter) 20 Marshall St., Suite 104, South Norwalk, CT06854 (203) 663-4204 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Units, each consisting of common stock, par value $0.0001 per share and one warrant Common Stock, par value $0.0001 per share Warrants (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule 12g-4(a)(2) ¨ Rule12h-3(b)(1)(i) ¨ Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of Units of record as of the certification or notice date: 2 Approximate number of holders of Common Stock of record as of the certification or notice date: 9 Approximate number of holders of Warrants of record as of the certification or notice date: 6 Pursuant to the requirements of the Securities Exchange Act of 1934, Stoneleigh Partners Acquisition Corp. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: August 10, 2009 By: /s/ James A. Coyne Name:James A. Coyne Title:Vice Chairman & Chief Financial Officer Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form 15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature. SEC2069(02-08) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.
